Citation Nr: 1208952	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a service-connected cold injury of the right foot.

2.  Entitlement to an evaluation in excess of 20 percent for a service-connected cold injury of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran and his daughter testified at a Board hearing at the RO in Montgomery, Alabama in August 2010.  This transcript has been associated with the file.

In a January 2011 decision the Board denied entitlement to an evaluation in excess of 20 percent for the Veteran's cold injuries of the bilateral feet.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of an increased evaluation and remanding the matter for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2011 JMR the parties agreed that the July 2006 VA examination was inadequate.  In this regard, the examiner did not take x-rays of the Veteran's feet.  The examiner also did not comment on the February 1983 and March 1986 x-rays and whether the Veteran's post-service January 1985 left ankle injury was causing any current disabilities.  There was also no discussion of the Veteran's diagnosis of talonavicular degenerative joint disease of the left foot.  See March 1986 treatment record.

The Board observes that the Veteran was afforded a VA examination in March 2011 for his cold injuries of the bilateral feet.  At this examination x-rays were taken and the examiner reported some degenerative changes.  However, while the examiner noted the Veteran had hammertoe surgery, she did not indicate that she had reviewed the February 1983 and March 1986 x-rays or taken into account the Veteran's January 1985 left ankle injury.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Accordingly, the Veteran should be given a new VA examination which takes into account the February 1983 and March 1986 x-rays and any other evidence pertaining to the Veteran's post-service feet injuries.  

The Board further notes that the most recent VA treatment records in the claims file are from July 2011.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from July 2011 through the present.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all of the Veteran's outstanding VA treatment records for the period from July 2011 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Schedule the Veteran for a VA examination in order to determine the current level of severity of his service-connected cold injuries of the right and left feet.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should specifically review x-rays from February 1983 and March 1986, the latter of which diagnosed the Veteran with talonavicular degenerative joint disease of the left foot.  The examiner should also review records from the Veteran's post-service left ankle injury in January 1985. 

The examiner should also state whether the Veteran currently suffers from tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis) of either foot.  

If any of the above conditions exist, the examiner should specifically state if the defect is due to the Veteran's service-connected cold injuries or to a non-service-connected injury.  

In addition to the other criteria, the examiner should specifically offer an opinion as to whether it is at least as likely as not that the Veteran's cold injuries of the bilateral feet cause marked interference with his employment or, in the alternative, renders him unable to secure or maintain substantially gainful employment.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, (s)he should clearly and specifically so specify in the examination report, with an explanation as to why.

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

